UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2012 Commission File Number:000-19838 AEI NET LEASE INCOME & GROWTH FUND XIX LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) State of Minnesota 41-1677062 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30 East 7th Street, Suite 1300 St. Paul, Minnesota 55101 (651) 227-7333 (Address of principal executive offices) (Registrant’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (orfor such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (orfor such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No AEI NET LEASE INCOME & GROWTH FUND XIX LIMITED PARTNERSHIP INDEX Page Part I – Financial Information Item 1. Financial Statements (unaudited): Balance Sheet as of March31, 2012 and December31, 2011 3 Statements for the Three Months ended March31, 2012 and 2011: Income 4 Cash Flows 5 Changes in Partners’ Capital 6 Notes to Financial Statements 7 - 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 - 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 14 Part II – Other Information Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 15 Page2of 15 AEI NET LEASE INCOME & GROWTH FUND XIX LIMITED PARTNERSHIP BALANCE SHEET ASSETS March 31, December 31, Current Assets: Cash $ $ Real Estate Held for Investment: Land Buildings and Equipment Accumulated Depreciation ) ) Real Estate Held for Investment, Net Real Estate Held for Sale 0 Total Real Estate Total Assets $ $ LIABILITIES AND PARTNERS' CAPITAL Current Liabilities: Payable to AEI Fund Management, Inc. $ $ Distributions Payable Unearned Rent 0 Total Current Liabilities Partners’ Capital: General Partners Limited Partners, $1,000 per Unit; 30,000 Units authorized; 21,152 Units issued; 20,166 Units outstanding Total Partners' Capital Total Liabilities and Partners' Capital $ $ The accompanying Notes to Financial Statements are an integral part of this statement. Page3 of 15 AEI NET LEASE INCOME & GROWTH FUND XIX LIMITED PARTNERSHIP STATEMENT OF INCOME Three Months Ended March 31, Rental Income $ $ Expenses: Partnership Administration – Affiliates Partnership Administration and Property Management – Unrelated Parties Depreciation Total Expenses Operating Income (Loss) ) ) Other Income: Interest Income Income (Loss) from Continuing Operations ) ) Income from Discontinued Operations Net Income $ $ Net Income Allocated: General Partners $ $ Limited Partners Total $ $ Income (Loss) per Limited Partnership Unit: Continuing Operations $ ) $ ) Discontinued Operations Total $ $ Weighted Average Units Outstanding – Basic and Diluted The accompanying Notes to Financial Statements are an integral part of this statement. Page4of 15 AEI NET LEASE INCOME & GROWTH FUND XIX LIMITED PARTNERSHIP STATEMENT OF CASH FLOWS Three Months Ended March 31, Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income To Net Cash Provided by Operating Activities: Depreciation Gain on Sale of Real Estate ) 0 Increase (Decrease) in Payable to AEI Fund Management, Inc. ) Increase (Decrease) in Unearned Rent 0 Total Adjustments ) Net Cash Provided By Operating Activities Cash Flows from Investing Activities: Proceeds from Sale of Real Estate 0 Cash Flows from Financing Activities: Distributions Paid to Partners ) ) Net Increase (Decrease) in Cash ) Cash, beginning of period Cash, end of period $ $ The accompanying Notes to Financial Statements are an integral part of this statement. Page5of 15 AEI NET LEASE INCOME & GROWTH FUND XIX LIMITED PARTNERSHIP STATEMENT OF CHANGES IN PARTNERS' CAPITAL General Partners Limited Partners Total Limited Partnership Units Outstanding Balance, December 31, 2010 $ $ $ Distributions Declared ) ) ) Net Income Balance, March 31, 2011 $ $ $ Balance, December 31, 2011 $ $ $ Distributions Declared ) ) ) Net Income Balance, March 31, 2012 $ $ $ The accompanying Notes to Financial Statements are an integral part of this statement. Page6of 15 AEI NET LEASE INCOME & GROWTH FUND XIX LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS MARCH 31, 2012 (1)The condensed statements included herein have been prepared by the registrant, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission, and reflect all adjustments which are, in the opinion of management, necessary to a fair statement of the results of operations for the interim period, on a basis consistent with the annual audited statements.The adjustments made to these condensed statements consist only of normal recurring adjustments.Certain information, accounting policies, and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the registrant believes that the disclosures are adequate to make the information presented not misleading.It is suggested that these condensed financial statements be read in conjunction with the financial statements and the summary of significant accounting policies and notes thereto included in the registrant’s latest annual report on Form 10-K. (2)Organization – AEI Net Lease Income & Growth Fund XIX Limited Partnership (“Partnership”) was formed to acquire and lease commercial properties to operating tenants.The Partnership's operations are managed by AEI Fund Management XIX, Inc. (“AFM”), the Managing General Partner.Robert P. Johnson, the President and sole director of AFM, serves as the Individual General Partner.AFM is a wholly owned subsidiary of AEI Capital Corporation of which Mr. Johnson is the majority shareholder.AEI Fund Management, Inc. (“AEI”), an affiliate of AFM, performs the administrative and operating functions for the Partnership. The terms of the Partnership offering called for a subscription price of $1,000 per Limited Partnership Unit, payable on acceptance of the offer.The Partnership commenced operations on May31, 1991 when minimum subscriptions of 1,500 Limited Partnership Units ($1,500,000) were accepted.The offering terminated February5, 1993 when the extended offering period expired.The Partnership received subscriptions for 21,151.928 Limited Partnership Units.Under the terms of the Limited Partnership Agreement, the Limited Partners and General Partners contributed funds of $21,151,928, and $1,000, respectively. During operations, any Net Cash Flow, as defined, which the General Partners determine to distribute will be distributed 90% to the Limited Partners and 10% to the General Partners; provided, however, that such distributions to the General Partners will be subordinated to the Limited Partners first receiving an annual, noncumulative distribution of Net Cash Flow equal to 10% of their Adjusted Capital Contribution, as defined, and, provided further, that in no event will the General Partners receive less than 1% of such Net Cash Flow per annum.Distributions to Limited Partners will be made pro rata by Units. Page7of 15 AEI NET LEASE INCOME & GROWTH FUND XIX LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS (Continued) (2)Organization – (Continued) Any Net Proceeds of Sale, as defined, from the sale or financing of properties which the General Partners determine to distribute will, after provisions for debts and reserves, be paid in the following manner: (i) first, 99% to the Limited Partners and 1% to the General Partners until the Limited Partners receive an amount equal to: (a) their Adjusted Capital Contribution plus (b) an amount equal to 12% of their Adjusted Capital Contribution per annum, cumulative but not compounded, to the extent not previously distributed from Net Cash Flow; (ii) any remaining balance will be distributed 90% to the Limited Partners and 10% to the General Partners.Distributions to the Limited Partners will be made pro rata by Units. For tax purposes, profits from operations, other than profits attributable to the sale, exchange, financing, refinancing or other disposition of property, will be allocated first in the same ratio in which, and to the extent, Net Cash Flow is distributed to the Partners for such year.Any additional profits will be allocated in the same ratio as the last dollar of Net Cash Flow is distributed.Net losses from operations will be allocated 98% to the Limited Partners and 2% to the General Partners. For tax purposes, profits arising from the sale, financing, or other disposition of property will be allocated in accordance with the Partnership Agreement as follows: (i) first, to those partners with deficit balances in their capital accounts in an amount equal to the sum of such deficit balances; (ii) second, 99% to the Limited Partners and 1% to the General Partners until the aggregate balance in the Limited Partners' capital accounts equals the sum of the Limited Partners' Adjusted Capital Contributions plus an amount equal to 12% of their Adjusted Capital Contributions per annum, cumulative but not compounded, to the extent not previously allocated; (iii) third, the balance of any remaining gain will then be allocated 90% to the Limited Partners and 10% to the General Partners.Losses will be allocated 98% to the Limited Partners and 2% to the General Partners. The General Partners are not required to currently fund a deficit capital balance.Upon liquidation of the Partnership or withdrawal by a General Partner, the General Partners will contribute to the Partnership an amount equal to the lesser of the deficit balances in their capital accounts or 1% of total Limited Partners' and General Partners' capital contributions. (3)Reclassification – Certain items related to discontinued operations in the prior year’s financial statements have been reclassified to conform to 2012 presentation.These reclassifications had no effect on Partners’ capital, net income or cash flows. Page8of 15 AEI NET LEASE INCOME & GROWTH FUND XIX LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS (Continued) (4)Payable to AEI Fund Management, Inc. – AEI Fund Management, Inc. performs the administrative and operating functions for the Partnership.The payable to AEI Fund Management represents the balance due for those services.This balance is non-interest bearing and unsecured and is to be paid in the normal course of business. (5)Discontinued Operations – During the second and third quarters of 2011, the Partnership sold its remaining 18.1551% interest in the Winn-Dixie store in Panama City, Florida, in three separate transactions, to unrelated third parties.The Partnership received total net sale proceeds of $855,025, which resulted in a net gain of $133,493.The cost and related accumulated depreciation of the interests sold was $840,449 and $118,917, respectively. On August31, 2011, the Partnership sold its remaining 0.016% interest in the Champps Americana restaurant in Troy, Michigan to an unrelated third party.Because the remaining property interest was so small, the sale expenses exceeded the gross price by $181, which resulted in a net loss of $737.The cost and related accumulated depreciation of the interest sold was $788 and $232, respectively. In February 2012, the Partnership entered into an agreement to sell the Biaggi’s restaurant in Fort Wayne, Indiana to an unrelated third party.On March29, 2012, the sale closed with the Partnership receiving net proceeds of $1,566,807, which resulted in a net gain of $435,702.At the time of sale, the cost and related accumulated depreciation was $1,379,347 and $248,242, respectively.At December31, 2011, the property was classified as Real Estate Held for Sale with a carrying value of $1,131,105. During the first three months of 2012 and 2011, the Partnership distributed net sale proceeds of $48,302 and $33,319 to the Limited and General Partners as part of their quarterly distributions, which represented a return of capital of $2.37 and $1.64 per Limited Partnership Unit, respectively. The financial results for these properties are reflected as Discontinued Operations in the accompanying financial statements.The following are the results of discontinued operations for the three months ended March 31: Rental Income $ $ Property Management Expenses 0 Depreciation 0 Gain on Disposal of Real Estate 0 Income from Discontinued Operations $ $ Page9of 15 AEI NET LEASE INCOME & GROWTH FUND XIX LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS (Continued) (6)Fair Value Measurements – As of March31, 2012, the Partnership had no assets or liabilities measured at fair value on a recurring basis or nonrecurring basis. ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section contains "forward-looking statements" which represent management's expectations or beliefs concerning future events, including statements regarding anticipated application of cash, expected returns from rental income, growth in revenue, the sufficiency of cash to meet operating expenses, rates of distribution, and other matters.These, and other forward-looking statements, should be evaluated in the context of a number of factors that may affect the Partnership's financial condition and results of operations, including the following: — Market and economic conditions which affect the value of the properties the Partnership owns and the cash from rental income such properties generate; — the federal income tax consequences of rental income, deductions, gain on sales and other items and the effects of these consequences for the Partners; — resolution by the General Partners of conflicts with which they may be confronted; — the effect of tenant defaults; and — the condition of the industries in which the tenants of properties owned by the Partnership operate. Application of Critical Accounting Policies The preparation of the Partnership’s financial statements requires management to make estimates and assumptions that may affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. Management evaluates these estimates on an ongoing basis, including those related to the carrying value of investments in real estate and the allocation by AEI Fund Management, Inc. of expenses to the Partnership as opposed to other funds they manage. The Partnership purchased properties and recorded them in the financial statements at cost (including capitalized acquisition expenses), as all the properties were purchased prior to January1, 2009.The Partnership tests long-lived assets for recoverability when events or changes in circumstances indicate that the carrying value may not be recoverable.For properties the Partnership will hold and operate, management determines whether impairment has occurred by comparing the property’s probability-weighted future undiscounted cash flows to its current carrying value.For properties held for sale, management determines whether impairment has occurred by comparing the property’s estimated fair value less cost to sell to its current carrying value.If the carrying value is greater than the net realizable value, an impairment loss is recorded to reduce the carrying value of the property to its net realizable value.Changes in these assumptions or analysis may cause material changes in the carrying value of the properties. Page10of 15 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS.(Continued) AEI Fund Management, Inc. allocates expenses to each of the funds they manage primarily on the basis of the number of hours devoted by their employees to each fund’s affairs.They also allocate expenses at the end of each month that are not directly related to a fund’s operations based upon the number of investors in the fund and the fund’s capitalization relative to other funds they manage.The Partnership reimburses these expenses subject to detailed limitations contained in the Partnership Agreement. Management of the Partnership has discussed the development and selection of the above accounting estimates and the management discussion and analysis disclosures regarding them with the managing partner of the Partnership. Results of Operations For the three months ended March31, 2012 and 2011, the Partnership recognized rental income from continuing operations of $45,301 and $44,990, respectively.Based on the scheduled rent for the properties owned as of April30, 2012, the Partnership expects to recognize rental income from continuing operations of approximately $181,000 in 2012. For the three months ended March31, 2012 and 2011, the Partnership incurred Partnership administration expenses from affiliated parties of $25,644 and $30,209, respectively.These administration expenses include costs associated with the management of the properties, processing distributions, reporting requirements and communicating with the Limited Partners.As the Partnership’s asset base decreases due to property sales, it is allocated a smaller share of expenses that are allocated by AEI Fund Management, Inc. based on the relative assets of the funds under management.During the same periods, the Partnership incurred Partnership administration and property management expenses from unrelated parties of $7,250 and $6,487, respectively.These expenses represent direct payments to third parties for legal and filing fees, direct administrative costs, outside audit costs, taxes, insurance and other property costs. For the three months ended March31, 2012 and 2011, the Partnership recognized interest income of $812 and $1,283, respectively. Upon complete disposal of a property or classification of a property as Real Estate Held for Sale, the Partnership includes the operating results and sale of the property in discontinued operations.In addition, the Partnership reclassifies the prior periods’ operating results of the property to discontinued operations.For the three months ended March31, 2012, the Partnership recognized income from discontinued operations of $457,113, representing rental income of $21,411 and gain on disposal of real estate of $435,702.For the three months ended March31, 2011, the Partnership recognized income from discontinued operations of $42,293, representing rental income less property management expenses and depreciation. During the second and third quarters of 2011, the Partnership sold its remaining 18.1551% interest in the Winn-Dixie store in Panama City, Florida, in three separate transactions, to unrelated third parties.The Partnership received total net sale proceeds of $855,025, which resulted in a net gain of $133,493.The cost and related accumulated depreciation of the interests sold was $840,449 and $118,917, respectively. Page11of 15 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS.(Continued) On August31, 2011, the Partnership sold its remaining 0.016% interest in the Champps Americana restaurant in Troy, Michigan to an unrelated third party.Because the remaining property interest was so small, the sale expenses exceeded the gross price by $181, which resulted in a net loss of $737.The cost and related accumulated depreciation of the interest sold was $788 and $232, respectively. In February 2012, the Partnership entered into an agreement to sell the Biaggi’s restaurant in Fort Wayne, Indiana to an unrelated third party.On March29, 2012, the sale closed with the Partnership receiving net proceeds of $1,566,807, which resulted in a net gain of $435,702.At the time of sale, the cost and related accumulated depreciation was $1,379,347 and $248,242, respectively.At December31, 2011, the property was classified as Real Estate Held for Sale with a carrying value of $1,131,105. Previously, the Partnership decided to discontinue the reinvestment of proceeds from property sales in additional properties.As a result, the Partnership's rental income and operating income will decrease in the future as the Partnership sells its remaining properties. Management believes inflation has not significantly affected income from operations. Leases may contain rent increases, based on the increase in the Consumer Price Index over a specified period, which will result in an increase in rental income over the term of the leases. Inflation also may cause the real estate to appreciate in value. However, inflation and changing prices may have an adverse impact on the operating margins of the properties' tenants, which could impair their ability to pay rent and subsequently reduce the Net Cash Flow available for distributions. Liquidity and Capital Resources During the three months ended March31, 2012, the Partnership’s cash balances increased $940,579 as a result of cash generated from the sale of property, which was partially offset by distributions paid to the Partners in excess of cash generated from operating activities.During the three months ended March31, 2011, the Partnership’s cash balances decreased $1,263,927 as a result of distributions paid to the Partners in excess of cash generated from operating and investing activities. Net cash provided by operating activities increased from $57,584 in 2011 to $72,355 in 2012 as a result of a decrease in Partnership administration and property management expenses in 2012 and net timing differences in the collection of payments from the tenants and the payment of expenses, which were partially offset by a decrease in total rental and interest income in 2012. During the three months ended March31, 2012, the Partnership generated cash flow from the sale of real estate of $1,566,807. The Partnership's primary use of cash flow is distribution payments to Partners.The Partnership declares its regular quarterly distributions before the end of each quarter and pays the distribution in the first week after the end of each quarter.The Partnership attempts to maintain a stable distribution rate from quarter to quarter. Page12of 15 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS.(Continued) For the three months ended March31, 2012 and 2011, the Partnership declared distributions of $82,932 and $92,523, respectively, which were distributed 99% to the Limited Partners and 1% to the General Partners.The Limited Partners received distributions of $82,103 and $91,598 and the General Partners received distributions of $829 and $925 for the periods, respectively.In December 2011, the Partnership declared a special distribution of net sale proceeds of $606,061, which resulted in a higher distributions payable at December 31, 2011.In 2012, regular distributions were paid on a capital balance that was reduced by this special distribution.As a result, distributions declared in 2012 were lower than distributions declared in 2011. During the first three months of 2012 and 2011, the Partnership distributed net sale proceeds of $48,302 and $33,319 to the Limited and General Partners as part of their quarterly distributions, which represented a return of capital of $2.37 and $1.64 per Limited Partnership Unit, respectively. The continuing rent payments from the properties, together with cash generated from property sales, should be adequate to fund continuing distributions and meet other Partnership obligations on both a short-term and long-term basis. The Economy and Market Conditions The impact of conditions in the economy over the last few years, including the turmoil in the credit markets, has adversely affected many real estate investment funds.However, the absence of mortgage financing on the Partnership's properties eliminates the risks of foreclosure and debt-refinancing that can negatively impact the value and distributions of leveraged real estate investment funds.Nevertheless, a prolonged economic downturn may adversely affect the operations of the Partnership's tenants and their cash flows.If a tenant were to default on its lease obligations, the Partnership's income would decrease, its distributions would likely be reduced and the value of its properties might decline. Beginning in the fourth quarter of 2008, general economic conditions caused the volume of property sales to slow dramatically for all real estate sellers.Until the economic conditions improve, it is difficult to estimate when the Partnership may be able to sell its remaining properties and liquidate. ITEM 3.QUANTITATIVE & QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not required for a smaller reporting company. Page13of 15 ITEM 4.CONTROLS AND PROCEDURES. (a)Disclosure Controls and Procedures. Under the supervision and with the participation of management, including its President and Chief Financial Officer, the Managing General Partner of the Partnership evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”)).Based upon that evaluation, the President and Chief Financial Officer of the Managing General Partner concluded that, as of the end of the period covered by this report, our disclosure controls and procedures were effective in ensuring that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in applicable rules and forms and that such information is accumulated and communicated to management, including the President and Chief Financial Officer of the Managing General Partner, in a manner that allows timely decisions regarding required disclosure. (b)Changes in Internal Control Over Financial Reporting. During the most recent period covered by this report, there has been no change in our internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II – OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS. There are no material pending legal proceedings to which the Partnership is a party or of which the Partnership's property is subject. ITEM 1A.RISK FACTORS. Not required for a smaller reporting company. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES & USE OF PROCEEDS. (a) None. (b) Not applicable. (c) Pursuant to Section 7.7 of the Partnership Agreement, each Limited Partner has the right to present Units to the Partnership for purchase by submitting notice to the Managing General Partner during September of each year.The purchase price of the Units is based on a formula specified in the Partnership Agreement.As of December31, 2007, the formula results in a purchase price of $-0-.Therefore, the Partnership will no longer purchase Units from Limited Partners under this provision of the Partnership Agreement.During the period covered by this report, the Partnership did not purchase any Units by any other arrangement. Page14of 15 ITEM 3.DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4.MINE SAFETY DISCLOSURES. Not Applicable. ITEM 5.OTHER INFORMATION. None. ITEM 6.EXHIBITS. Certification of Chief Executive Officer of General Partner pursuant to Rule 15d-14(a)(17 CFR 240.15d-14(a)) and Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of General Partner pursuant to Rule 15d-14(a)(17 CFR 240.15d-14(a)) and Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification of Chief Executive Officer and Chief Financial Officer of General Partner pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:May14, 2012 AEI Net Lease Income & Growth Fund XIX Limited Partnership By: AEI Fund Management XIX, Inc. Its: Managing General Partner By: /s/ ROBERT P JOHNSON Robert P. Johnson President (Principal Executive Officer) By: /s/ PATRICK W KEENE Patrick W. Keene Chief Financial Officer (Principal Accounting Officer) Page15of 15
